DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
The inventions are distinct, each from the other because of the following reasons:
I) claims 21-41 (claim 42 is generic) directed to fiber optic telecommunications device/rack including a telecommunications frame; and a fiber optic module including a rack mount portion, a center portion, and a main housing portion, wherein the rack mount portion is stationarily coupled to the telecommunications frame, a plurality of the frames coupled thereto in a vertically stacked arrangement. wherein the telecommunications frame includes a plurality of the fiber optic modules coupled thereto; wherein the rack further includes a splice drawer that is configured to slidably move between an open access position and a closed storage position; wherein the rack defines cable management features for guiding cables in and out of each frame classified in 385/135
II) claims 42-50 directed to fiber optic module comprising: a rack mount portion configured for mounting the fiber optic module to a telecommunications fixture; a center portion slidably coupled to the rack mount portion along a sliding direction; and a main housing portion slidably coupled to the center portion along the sliding direction, the main housing portion including fiber optic connection locations for connecting cables to be routed through the module; wherein the center portion of the fiber optic module includes a radius limiter for  classified in 385/53 
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I can utilized for example a general FO module with different configuration guiding cables between the main housing portion and the telecommunications frame and without necessarily radius limiter.   The combination has separate utility such as for example as stated above a splice drawer that is configured to slidably move between an open access position and a closed storage position; and cable management features for guiding cables in and out of each frame.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: As stated above each invention is has limitation(s) that is directed toward an invention that would require search in different class/subclass(s)  than that of other group invention(s) and because each of the above inventions defining an invention that is distinct that that of the other and requiring a different search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-17.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAVEH C KIANNI/
Primary Examiner, Art Unit 2883